DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,8-10,13,15, and 17-19are rejected under 35 U.S.C. 102a as being anticipated by Gao et al. (US 2015/0172848 A1, hereinafter Gao).
	Regarding claim 1,  Gao discloses a method for operating a wireless device, comprising:
operating the wireless device in a first power mode; identifying, by a first receiver of the wireless device, radio-frequency (RF) activity in a vicinity of the wireless device (¶[0038]); and transitioning the wireless device from the first power mode to a second power mode in response to the identified RF activity, wherein the wireless device consumes more power in the second power mode than in the first power mode (¶[0038]).

 	Regarding claim 3,  Gao discloses  wherein the first RF signal is least one of a Bluetooth Inquiry signal, a Bluetooth Low Energy advertising signal, and a phone inquiry signal (¶[0020],¶[0042]).



claim 8,  Gao discloses  wherein identifying the RF activity comprises: determining periods of RF activity and periods of RF inactivity associated with a received RF signal; and
comparing the determined periods of RF activity and RF inactivity with one or more reference periods of RF activity and RF inactivity (¶[0038]).

 	Regarding claim 9,  Gao discloses  wherein at least one of the one or more reference periods of RF activity and RF inactivity is indicative of a known wireless communication protocol (¶[0038]).

 	Regarding claim 10 ,  Gao discloses transmitting a first wireless message based on the transition from the first power mode to the second power mode, the first wireless message identifying the wireless device (¶[0038])
	Regarding claim 13,  Gao discloses a wireless device comprising: a wake-up receiver configured to detect energy in radio-frequency (RF) signals (¶[0038]); a controller; and

a memory storing instructions that, when executed by the controller, cause the wireless device to (¶[0020]): operate in a first power mode; identify radio-frequency (RF) activity in a vicinity of the wireless device; and transition from the first power mode to a second power mode in response to
the identified RF activity, wherein the wireless device is configured to consume more

power in the second power mode than in the first power mode (¶[0038]).
	Regarding claim 15, Gao discloses  wherein the first RF signal is least one of a Bluetooth Inquiry signal, a Bluetooth Low Energy advertising signal, a Wi-Fi signal and a phone inquiry signal (¶[0020]).

claim 17, Gao discloses  wherein execution of the instructions causes the wireless device to further: transmit a first wireless message based on the transition from the first power mode to the second power mode, the first wireless message identifying the wireless device (¶[0038]).

 	Regarding claim 18,  Gao discloses  wherein execution of the instructions causes the wireless device to further: receive, from another wireless device, a second wireless message responsive to the first wireless message (¶[0038]).

 	Regarding claim 19,  Gao discloses a wireless device comprising: means for operating the wireless device in a first power mode (¶[0038]); means for identifying radio-frequency (RF) activity in a vicinity of the wireless device; and means for transitioning the wireless device from the first power mode to a second power mode in response to the identified RF activity, wherein the wireless device consumes more power in the second power mode than in the first power mode (¶[0038]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of ANG et al. (US 2016/0128128 A1, hereinafter ANG).
Regarding claim 2,  Gao discloses all subject matter of the claimed invention with the exception of  the identifying RF activity comprises receiving a first transmission of a first RF signal, and wherein the second power mode comprises:  demodulating, by a transceiver, a second transmission of the first RF signal. ANG discloses the identifying RF activity comprises receiving a first transmission of a first RF signal, and wherein the second power mode comprises: demodulating, by a transceiver, a second transmission of the first RF signal (¶[0038]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the demodulation as disclosed by ANG along with the system of Gao . The demodulation may be implemented through software and hardware to provide the system with reception of the wakeup signal (¶[0038]).

 	Regarding claim 14,  Gao discloses all subject matter of the claimed invention with the exception of wherein execution of the instructions to identify the RF activity causes the wireless device to receive a first transmission of a first RF signal; and execution of the instructions to transition the wireless device to the second power mode causes the wireless device to demodulate a second transmission of the first RF signal. ANG discloses wherein execution of the instructions to identify the RF activity causes the wireless device to receive a first transmission of a first RF signal; and execution of the instructions to transition the wireless device to the second power mode causes the wireless device to demodulate a second transmission of the first RF signal (¶[0038]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the demodulation as disclosed by ANG along with the system of Gao . The demodulation may be implemented through software and hardware to provide the system with reception of the wakeup signal (¶[0038]).

claim 20, Gao discloses all subject matter of the claimed invention with the exception of  wherein the means for identifying the RF activity is to receive a first transmission of a first RF signal, and wherein the second power mode is to demodulate a second transmission of the first RF signal.
ANG discloses wherein the means for identifying the RF activity is to receive a first transmission of a first RF signal, and wherein the second power mode is to demodulate a second transmission of the first RF signal (¶[0038]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the demodulation as disclosed by ANG along with the system of Gao . The demodulation may be implemented through software and hardware to provide the system with reception of the wakeup signal (¶[0038]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Houston et al. (US 2009/0275302 A1, hereinafter Houston).
 	Regarding claim 7,  Gao discloses all subject matter of the claimed invention with the exception of  wherein identifying the RF activity comprises: determining a first energy pattern associated with a received RF signal; and comparing the first energy pattern with one or more reference energy patterns indicative of a known wireless communication protocol. Houston discloses wherein identifying the RF activity comprises: determining a first energy pattern associated with a received RF signal; and comparing the first energy pattern with one or more reference energy patterns indicative of a known wireless communication protocol (¶[0023]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the energy patterns as disclosed by Houston along with the system of Gao. The energy patterns may be 
Allowable Subject Matter
Claims 4-6,11-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL T BROCKMAN/Examiner, Art Unit 2463